﻿
On behalf of the Rwandese Republic, allow me first to convey our warmest congratulations to Mr. Garba of Nigeria, as well as to the officers of the Bureau, who have been elected to guide the work of this session of the General Assembly. Mr. Garba's unanimous election as President of the General assembly at its forty-fourth session is a tribute both to his outstanding diplomatic qualities and to his country, Nigeria, and all of Africa. Our congratulations go equally to the President of the General Assembly at its forty-third session and his associates for the competence with which they guided the work of that session.
should also like to pay a warm tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for the skill, determination, maturity, understanding and wisdom he has shown in carrying out his complex tasks, as a result of which our Organization has recorded many successes and enhanced its prestige.
The Rwandese Republic is proud to join the great family of the united Nations within the prestigious and solemn framework of the forty-fourth session of the General assembly. 
The annual sessions of the General Assembly unquestionably provide the best opportunity to celebrate peace and the brotherhood of the nations of the world and to take stock forthrightly and constructively of the world's economic, political and social health.
The twin pillars of our work continue to be the safeguarding of international peace and security and the building of permanent relations of friendship and co-operation between nations. Our work is part of the long march of the peoples towards the realization of the highest aspirations of all mankind - the development of international harmony and freedom and progress for all peoples.
Rwanda reiterates its solemn commitment to the cause of peace and pays a heartfelt tribute to the United Nations for the great successes it has recorded since its creation, we take this opportunity to express the hope that the bends of fraternity and solidarity between peoples will be made even stronger, in order to put an end to the economic and political crisis that is persisting in the world, particularly in the southern hemisphere, including Africa.
Despite efforts at various levels to achieve agreement and integration, despite the internal adjustments that have been made, often at the cost of great sacrifices, and despite the goodwill shown both bilaterally and multilaterally at the international level, the crisis continues, the debt increases and the gulf of recession grows deeper year by year, to the detriment of the world's weakest economies.

The Rwandese Republic is convinced that the sombre picture of the world economy will not be improved without the establishment of a true balance, with fairer payments for raw materials and basic commodities. Therefore, there must be a fundamental reform of the mechanisms and structures of international trade, to the benefit of the still underdeveloped peoples of the South, who provide the raw materials for the prosperous industries of the North. 
The continuing economic stagnation afflicting the least developed countries is rooted in the long-standing injustice in the world market. There has already been much discussion of that unfortunate situation. We are amazed by the silence and unwillingness to act of the majority of wealthy countries as they see our societies inexorably trapped in a vicious circle of poverty and debt.
The pernicious, exponential growth of Africa's indebtedness has often been criticized here, and there is a risk of the phenomenon's becoming a tired refrain in diplomatic rhetoric as the years pass. The tragedy has become a sad reality that worsens day by day, aggravated by climatic hazards and other natural disasters, which in several regions of our continent have been particularly severe this year.
Rwanda, which has suffered as much as have other African countries, once more appeals to the international community for more effective solidarity and mutual understanding with regard to Africa's external debt. My country takes this solemn opportunity sincerely to praise the various generous initiatives of some friendly countries - such as the Federal Republic of Germany, Canada, France, Belgium and Japan - to lighten the debt burden. Those initiatives range from the forgiveness of interest on the debt to the cancellation of accumulated debts.
The Rwandese Republic appeals to all other wealthy countries to join in those initiatives. Above all, we plead for the working out and implementation of a lasting global strategy that will make it possible for all the debtor countries to liquidate once and for all their public debt, both commercial and private. Rwanda reaffirms its total support for the common African position on the subject. We support the appeal for the holding of an ad hoc international conference, and believe that the elimination of the crisis would be a vital step on the road towards improving the international economic environment.
He must make the most of the desire to be realistic which has become manifest in recent months at the bilateral level. It must be extended to include all the least developed countries, but we must also implement international strategies and action to bring about the economic recovery of the poor countries, to Which solemn commitments have been made.
Rwanda contends that, faced with the persistence of the crisis, we must see that the strategies and plans of action go beyond mere words and become a reality, with on the one hand North-South co-operation and on the other hand vigorous efforts to bring about economic integration based on genuine South-South, regional and sub regional co-operation.
The economic situation of Africa and the developing countries in general is  today more worrying than ever before. Here I should like to stress the fears and hopes that we the African countries in the category of the least developed feel
faced with the gloomy prospects for the world economy that recent events have revealed.
The Group of 77, which provides both the ideal forum for South-South co-operation and an appropriate framework for negotiations with the developed countries in the context of the North-South dialogue, has just celebrated a quarter of a century of existence. Despite differences of opinion, it has reason for at least partial satisfaction at some achievements, notably the maintenance of relative unity and cohesion and the launching in 1974 of a world-wide appeal for a new economic order, an appeal which, unfortunately, when it came up against reality, did not get beyond the stage of a slogan, but which is now more relevant than ever. I should also mention here the adoption in 1981 of the Caracas Programme of Action on Economic Co-operation among developing Countries, which, despite being buffeted by events, also remains relevant.
However, although there is now a keener awareness of the problems, this silver jubilee comes at the end of a wasted decade. Nevertheless, perhaps some good can come out of its we must all learn from the failures of the past, as we approach the last decade of the twentieth century, and make the 1990s a decade of economic recovery. Ail the necessary resources must be mobilized in support of the universal implementation of a more realistic and more efficient international development strategy. We once again call upon the most industrialized countries and the international financial institutions to show goodwill and realism in their policy on the debt and to help free the South permanently from economic stagnation.
We ask that suitable, fair measures be taken to support the effort, that our countries are making, which involve considerable sacrifices, and that better integrated and better adapted solutions be devised with the full co-operation of all parties to guarantee mankind a balanced, harmonious future.
We strongly urge that all the necessary intellectual and moral resources be mobilized in the search for solutions to the economic crisis of the third world in general and of Africa in particular. Those solutions should take into account all the dimensions of the problem, without forgetting or overlooking the social aspects, for the peoples rather than States must be the main beneficiaries of recovery measures. A stifled third world would undoubtedly be a latent threat to the prosperity of the industrialized societies. The economic situation of Africa and the third world is indeed disastrous. Rwanda refuses, however, to yield to despair; it earnestly appeals to all nations of goodwill in the Assembly to work with renewed determination and vigour in all sectors, in order to overcome poverty and desolation.
We appeal for unstinting support from the international institutions, programmes and plans of action already in place and from those vet to be agreed. I refer in particular to the new international development strategy for the fourth United Nations development decade for the period 1991 to 2000, in connection with which the ad hoc preparatory committee is actively pursuing its work. I refer also to the Second United Nations Conference on the Least Developed Countries, scheduled for September 1990 in Paris, and to the April 1990 special session of the General Assembly devoted to international economic co-operation in particular to the revitalization of economic growth and development in the developing countries. In the area of international co-operation in which the stakes and challenges are enormous, the Rwandese Republic favours negotiations as the best way to promote a just and balanced world economic order.
Rwanda firmly supports the appeal made in Caracas at the commemoration of the twenty-fifth anniversary of the Group of 77, and at the time of the celebration of the bicentenary of the French Revolution by a group of Heads of State from the countries of the third world, for a decisive resumption of the North-South dialogue and for the promotion of international economic co-operation for development. In this connection, we are convinced that there must be major structural changes in the world economy and we believe that all countries, rich and poor, much commit themselves to international co-operation within the framework of interdependence which is inevitable. might makes right has been a feature of international economic relations, but it must no longer be accepted. We believe that the current crisis, regardless of responsibility, must be viewed in a new light and that the continuing transfer of resources from the South to the North must yield to a more balanced system from which any form of exploitation will be excluded.
The United Nations Programme of Action for African Economic Recovery and Development 1986-1990, which was adopted by the General Assembly in June 1986, is rapidly coming to an end and might well have little impact on the economic picture of the continent, which was true also of the United Nations international development strategy for the last three decades.
A basic problem of crucial importance is still before us, and the Rwandese Republic fully supports the ad hoc resolution of the 25th Summit Conference of the Heads of State or Governments of the Organization of African Unity (OAU), held in Addis Ababa in July 1989. In that resolution the Heads of State or Governments of the OAU appealed to the international community substantially to increase the resources of the Programme, in particular within the framework of the International Development Association (IDA); to extend the Programme beyond 1990; to create additional facilities for financial assistance to intermediary-income African countries non-beneficiaries of the IDA; and to intensify efforts to mobilize resources of the North in support of the economic and social recovery of Africa.
Rwanda is convinced that such recovery requires joint efforts by both the South and the North*, the South, by making the appropriate comprehensive structural reforms and improving the macro-economic management of its growth, while endeavouring to stabilize its balance of payments; and the North, by committing itself to supporting these actions through fostering measures of assistance
by the World Bank and the International Monetary Fund, and through specific initiatives ranging from the reduction of interest rates to the cancellation of debts, within the framework of a global strategy.
We believe that to be truly helpful the structural adjustment of our economies must also be balanced by readjustments in the North; otherwise it runs the risk of amounting to a sterile process of contraction with disastrous political and social consequences. In our opinion, without it the deterioration of the economic and social conditions in African countries will continue, notwithstanding the efforts made by Governments through policies and programmes to bring about stabilization and structural adjustment.
In the spirit of General Assembly resolution 43/27, urging our countries to increase their efforts to produce a viable and practical conceptual framework for an economic programme of structural adjustment, and in keeping with the objectives and strategies based on the Plan of Action and the Final Act of Lagos and on the United Nations programme of Action for Economic Recovery and Development 1986-1990, the latest Summit Meeting of the OAU has just adopted the African Alternative Framework to Structural Adjustment Programmes (AAF SAP) for socio-economic recovery and transformation.
Rwanda believes that this is a vital, pragmatic instrument for integration, and we hope that it will make it possible for African countries to continue to adjust their economies while ensuring that this adjustment will bring sustained growth and real development in its train.
In this connection, Rwanda supports the appeal of the OAU to the international community and the multilateral financial institutions, as well as the General Assembly, to give greater thought to the AAF SAP and to show greater understanding of the efforts and the realities of structural adjustment in Africa. Together with the efforts that have been made within the framework of North-South co-operation, which is indispensable, the Rwandese Republic believes strongly in the principles and objectives of economic integration as the basis for a self-sustained endogenous development in the context of States and within the sub regional and regional frameworks, in keeping with the spirit of Lagos. Prom this perspective, we fully support the resolution adopted at the latest Summit Conference of the OAU on the Second Industrial Development Decade in Africa and the proclamation of 20 November as African Day of Industrialization.
Indeed, the importance of a Second Decade in this area is not justified only because the objectives of the First Decade have not been achieved, but above all because well-conceived industrialization is a major asset in creating structures within the framework of economic growth and in the search for lasting solutions to the economic crisis and indebtedness. Industrial investment is, moreover, a fruitful way for African countries to take their destiny in their own hands by way of playing a better, uninhibited role in the world economy.
while in this framework the style of development advocated by the North is new irreversible, it is still true that the indispensable transfer of technologies from the North to the South must take place in conditions which make these technologies accessible and acceptable. Perhaps it would be naive to speak of industrialization without making specific reference to the traditional problems with regard to commodities and the harmful machinery of world trade.
Though the international community is pleased with the creation in July 1989 of the Common Fund for basic commodities, the serious concerns regarding the effectiveness of the Fund that have been created by. the inequities in the world economy must not be disregarded.
The non-industrial countries that provide raw materials are caught up in inextricable difficulties ranging from insufficient production to lade of access to international markets and deterioration in the prices received for their raw materials. Internally, these countries are not able to be self-sufficient in food for their people. At the same time industrialized countries are perfecting protectionist techniques and creating real regional empires.
Thus misunderstanding between the two groups is growing, creating suspicion and giving rise to meagre results in the commercial negotiations that have been taking place within the framework of the General Agreement on Tariffs and Trade (GATT). Language unacceptable to both sides has been used, and completely different goals are being pursued.
Rwanda pleads for a better balance for Africa and third world countries and for poor countries to be given an opportunity to export, profitably, food, agricultural products and manufactured and semi-manufactured products. Regrettably, present methods of exchange encounter closed markets, and traditional networks of exploitation that have been particularly harmful to developing countries are continually encountered.
On this one-way street, which only increases the dependence and fragility of African economies and third-world economies in general, the African countries are continuing to witness, powerlessly the continuing deterioration of their sources of income that results from the median isms imposed by the great northern industrialized countries, which is the source of the vicious cycle that characterizes the whole process of production and marketing. The most flagrant case is that of the difficulties being encountered in the present negotiations within the framework of the new international agreement on coffee, a product in a particularly perilous state though it is one of the pillars of many of our economies.
Rwanda, rather than yielding to pessimism, favours the emergence of a new style of co-operation that is more effective and takes the form of appropriate programmes of action that enable our countries to diversify their production and deal with the deficits we have always experienced, which have been a severe handicap.
In the spirit of such interdependent co-operation, from this rostrum Rwanda wishes to express its sincere thanks to all countries and international organizations that have, bilaterally and multi later ally, given us the support we need to promote our development. Rwanda is also very grateful to those countries and organizations for their goodwill and friendship, and we solemnly renew our commitment always to manage our economic assets wisely. In these difficult times we intend to be a reliable, business-like partner on whom the international community can rely as it endeavours to bring about greater well-being for the peoples of the world.
In the same spirit Rwanda pays a solemn tribute to all States, peoples and international institutions of good will, governmental or non-governmental, who are voluntarily investing their energies in the economic development and social progress of the poor regions of the world for the greater benefit of mankind as a whole. The misfortunes of the world cannot be summed up solely in terms of economic imbalances between the North and the South. There is a major crisis that will seriously burden the future of mankind and could even endanger life on Earth. It is the crisis arising from the heedless management of the ecological wealth of the world, which has been so disrupted by the industrial development of contemporary civilization.
An ecological crisis has already been declared? certain vital parameters show the excesses of our civilization but in terms of the destruction of natural resources and the accumulation of industrial waste. There has been disastrous management of much wealth. In this area Rwanda believes that the international community as a whole is involved and that a movement of international solidarity must come about if we are to mobilize all the resources we need to preserve a healthy, viable environment for human beings.
It is regrettable that at a time when there is general dismay following the sounding of the alarm with regard to the ozone layer, certain industrialized countries of the North are unscrupulously taking advantage of the present situation to dump their waste on African soil and poison our world. Once more Africa is a victim of drought and creeping desertification. Paradoxically it is also subject to floods and is struck by plagues of locusts. Sadly, natural disasters have affected many areas of Africa as we try to fight against traditional scourges such as desertification. The Republic of Rwanda appeals to the international community to give increased support to our continent in this regard in an effort to preserve our natural resources and our environment.	j

Special support of that kind is essential, and could be provided through the United Nations Development Programme (UNDP) and the United Nations Environment Programme (UNEP) and be supplemented by bilateral programmes.
The programmes of industrial development, which make massive use of natural resources, should, more than in the past, enjoy an environmental component at both the technical study stage and the stage of implementation so that they can be integrated into resource-use plans.
The Republic of Rwanda expresses the hope that in this vital area of the environment the international community will mobilize the necessary intellectual and technical resources to produce solutions that will guarantee the survival of our planet. For our part, under the leadership of His Excellency the President of the Republic of Rwanda, Major-General Juvenal Habyarimana, who has made the preservation of the environment one of his top priorities in the programme of food self-sufficiency, Rwanda has undertaken significant actions in this area. Byway of example I might mention the national programme for struggle against erosion, our reforestation campaign, the national environmental strategy and the environmental plan of action - the last two being in the course of preparation.
In addition we have adopted a number of political end administrative measures such as the installation of community and development works - (IK UGANDA). He have a national day of the tree, agricultural competitions and prizes, and annual themes devoted to agricultural production. These various actions are aimed at providing incentives to and mobilizing the Rwandese people, encouraging them to participate in food production and to create a balance between production and population, 95 per cent of which lives in rural areas and depends entirely on the income and resources produced by agriculture.
With the population growing at the rate of 3.7 per cent, during the last two decades Rwanda has recorded significant achievements, notably the following: the production of potatoes rose from 109,621 tonnes in 1974 to 244,700 tonnes in 1983  21 per cent of the land of the country has been reforested, and 83 per cent has been covered by anti-erosion ditches from 1974 to 1986 the contribution of UNUGANDA community efforts to the national development efforts has been evaluated at 14,845,450,209 Rwanda francs.

The people of Rwanda has been able to make such achievements thanks to the tireless efforts and initiatives of President Habyarimana. Yet despite the results achieved with regard to protection of the environment and self-sufficiency in food, Rwanda, like other third-world countries, is facing many challenges that are hampering the improvement of its people's social and economic conditions.
Together with the serious economic concerns facing the international community - some of which 1 have just outlined - the entire world is torn politically by bloody tensions and fatal conflicts resulting from anachronistic situations of intolerance, colonialism, oppression, imperialism and racism. Violence reigns wherever those outmoded vices remain, wherever the sovereignty of peoples and the integrity of States are flouted, wherever an individual's dignity and human rights are trampled underfoot.
Open violence reigns and even grows in many parts of the world, despite nearly a half century of united Nations peace-making efforts. It reigns in the land of apartheid, where it propagates terror in southern Africa) it reigns in the Arab territories illegally occupied by Israel, in Lebanon and in parts of Latin America. The mission of the United Nations to ensure and promote international peace and security is all the more timely today, since one explosive situation gives way to another, and the sound of guns continues to echo in many parts of the world, destroying the energy necessary for the advancement of peoples and societies.
None the less, the Republic of Rwanda pays a resounding tribute to the United Nations and its specialized agencies for their tireless work in support of international understanding and harmony. Thanks to the united Nations and its noble role in promoting peace, the twentieth century is entering its final decade in a world-wide climate of detente, and there are genuine prospects for peace at the international level. It is not excessively optimistic to envisage the resolution of the political and military tensions that have long existed in the wake of the Second World War.
This climate of detente is due in large part to the fact that reason seems to have triumphed in relations between the Powers of the East and the West with respect to disarmament, even though much remains to be done before the nuclear threat is totally eliminated. The beneficial effects of that detente on the rest of the world are obvious, and the road we have travelled should be carefully mapped in order to record for ever our achievements and to ensure that we continue to march forward in the search for peace and security. In that connection, the international community has welcomed the progress made in many conflicts where the great Powers had been in more or less direct conflict. In southern Africa the Brazzaville and New York agreements were able to break the deadlock on Namibia and begin a process of reconciliation in Angola.
At this very moment - despite set-backs attributable to the South African forces of colonialist aggression, which call for the greatest vigilance on the part of the United Nations and the organization of African Unity (OAU) - the plan for the independence of Namibia is irreversibly under way under United Nations auspices.
In that connection, the Conference of Heads of State or Government of the organization of African Unity, which held its twenty-fifth regular session in July 1989, considered the status of the implementation of Security Council resolution 435 (1978) on the independence of Namibia. The Conference expressed its regret at the grave incidents of' April 1989 and stressed that they were a predictable consequence of the reduction in personnel of the United Nations Transition Assistance Group. It stated its serious concern at the activities of   South African terrorists operating before our very eyes with the intention of compromising and derailing the November elections. It is incomprehensible that South Africa should openly and with impunity defy international conventions on Namibia as defined by the relevant resolutions of the Security Council.
Rwanda firmly supports the position of the OAU and calls on the General Assembly to take the decisions that can rectify the situation and guarantee truly democratic elections for our Namibian brothers, so that at the Assembly's forty-fifth session Namibia, under the leadership of the South West Africa People's Organization (SWAPO), can come to this rostrum as the one hundred sixtieth Member of the united Nations.
Regrettably, the international community seems to have grown used to the internal and external demands of the racist Pretoria regime and to the genocidal acts that have long been perpetrated by a handful of criminals against the black majority of that country. That indifference does not conceal the commercial interests of certain countries, for the sake of whose profits millions of people have been sacrificed and democracy hobbled. The Republic of Rwanda appeals to the free world to strengthen pressure of all kinds on the criminal Pretoria regime to make it normalize political and economic life in conformity with the universal principles of democracy and human dignity.
Apartheid is the height of institutionalised racism; it is an odious and inhuman political, social and economic regime* it is the utter denial of human dignity. It is a criminal, reactionary and degrading system which is doomed to disappear. In the OAU, in the Movement of Non-Aligned Countries and from this rostrum we have often condemned unreservedly Pretoria's terrorist, abject policy. The forty-fourth session gives us another opportunity to express our disgust and grave concern at the unspeakable crimes committed by the racist minority in South
Africa, and the physical, moral, social and economic harm it has been causing for more than 200 years. We vigorously deplore the notorious indifference of the murderous racist regime's economic, political and military partners with respect to comprehensive mandatory sanctions - those partners who would like to be viewed as the champions of democracy and the defenders of human dignity and human rights. Despite our disappointment, we appeal to the international community to increase its support for the liberation movements in that country, and we strongly support the convening in December next of a special session of the General assembly on apartheid and its destructive consequences in southern Africa.
With respect to the situation in Angola, Rwanda firmly supports current peace initiatives. That was why the President of the Republic of Rwanda personally participated in the talks held in Gbadolite in June 1989 on the commendable initiative of President Mobutu of Zaire. Rwanda appeals to all political leaders to support those peace initiatives so that the fraternal country of Angola may see the end of the civil war that has sundered it for more than 15 years and may finally devote its energy to healing its wounds and to achieving social and economic progress.
My country also reaffirms its support for the fraternal people of Mozambique, which for many years has been the victim of criminal attacks by REN AM 0, which is supported by the racist Government of South Africa. We renew our support for the Sahraoui people, which continues to be deprived of its right to self-determination and independence*, we welcome efforts by the OAD and the United Nations to formulate suitable modalities for the implementation of the peace plan for western Sahara.
Elsewhere in Africa tension and civil war persist, blocking the social and economic development of the peoples concerned. Rwanda deeply believes in the irrefutable virtues of dialogue and the peaceful settlement of disputes, and in the principle of the non-use of force, and we vigorously condemn terrorism and aggression, in keeping with international ethics and the spirit of non-alignment. The Republic of Rwanda welcomes the peace initiatives that have been taken in the extremely difficult context of these conflicts. We urge the parties concerned to use direct and fraternal dialogue, which is the only way to promote the dynamic of peace and security between peoples.
Rwanda has repeatedly expressed in international forums its support for peace and dialogue. This is a policy which we are seeking to turn into concrete fact at the sub regional, regional and international levels.
The state of war which has been tearing the Middle East apart for decades, leading to the martyrdom of the Palestinian people, and the devastation of Lebanon, which not so very long ago was prosperous but today has been ravaged, are distressing situations whose persistence brings shame on all mankind.
Having officially recognized the independent State of Palestine, proclaimed in Algiers in December 1988, Rwanda once again expresses its solidarity with the Palestinian people's cause and its dedication to peaceful and direct negotiations between the parties concerned. The only legitimate force, which we believe in, is the force of law and reason, for that is the only one that is compatible with peace and the dignity of men and peoples.
Although Rwanda, like other peace-loving countries, heaved a deep sigh of relief following the cease-fire between Iran and Iraq and the beginning of negotiations between the two parties, we are still concerned by the continuation of armed conflict in Afghanistan, after the much-lauded withdrawal of Soviet troops.  The United Nations, the Movement of Non-Aligned Countries, the Organization of the Islamic Conference, and all the forces of mediation must do their utmost to put an end to this source of tension and fratricidal hatred. But if that is to be done, the belligerents must show good-will and reasonableness and must agree to sit down at the negotiating table.
In connection with the situation in Cambodia, we express our complete support for the process of mediation currently under way. We hope that the negotiations being conducted within the framework of the Paris Conference and at the level of the United Nations will continue and will lead very soon to balanced and lasting solutions.
On the same lines, we hope that the problems that are afflicting some countries in Latin America and making it an unstable region will soon be resolved. It is high time that all the forces there opted for peaceful negotiations and democracy, and that the forces of interference recognized that the States concerned have a legitimate, inalienable right to national sovereignty. In this context, Rwanda supports ail the peace initiatives and efforts at reconciliation in Latin America, particularly within the framework of the Contadora Group.
Mankind's recent history has left certain peoples with open wounds, and now the international community must devote itself to healing them. We of course have in mind past conflicts, from the ruins of which certain countries must work to rise and the spectre of which must be exorcised. But we have in mind also - and specifically - the continuing tragedy of the divisions that are tearing fraternal peoples apart. Iron curtains and other walls of hatred, shame and pain persist at various levels, pitting brothers of the same nation, the same people, against one another, for ideological reasons.
Rwanda constantly strongly encourages all efforts to ensure the peaceful reunification and independence of the Korean nation and the praiseworthy initiatives to bring about the lawful restoration of the unity of the German people.
In that respect, Rwanda has been following with optimism the negotiations on the question of Cyprus that have been conducted under the auspices of the United Nations, and we hope that they will continue to be guided wholly by the principles of the sovereignty, unity and territorial integrity of States. We join other non-aligned countries in welcoming the Secretary-General's diligent efforts to promote constructive dialogue, the demilitarisation of Cyprus, and the immediate withdrawal of the forces of occupation and exploitation.
The wind of detente, which is blowing in the sky of international relations, and the prospects for world peace which it raises, will be described in the history books of mankind as the fulfilment of a long-cherished dream of all the peoples. The international community must take this unprecedented opportunity to strengthen peace and solidarity among men and must make full use of the provisions that exist and the actions that have been taken to support disarmament, nuclear demilitarisation, the reconversion of the oceans into zones of peace, the non-militarization of outer space, and the reduction of tensions wherever they exist.
In this vital area of disarmament, the many facets of which will once again - and more than ever before - be the focus of the General Assembly's attention at the present session, Rwanda wishes to express here unequivocally its unswerving support for negotiations aimed at the maximum, decisive mobilization of minds so that there will be the determination to put into effect all the stages of general and complete disarmament. In particular, we strongly urge the United States and the Soviet Union to preserve what has been accomplished by the dialogue that is under way in this sphere, to the great joy of the entire United Nations family, and to continue to the end to deserve the confidence they have aroused in the international community.
We are optimistic about the noble initiatives to ensure detente that have been undertaken between East and West. We welcome not only the general relaxation of tension which is gradually becoming evident in the world political climate, in respect of regional and local conflicts, but also the ushering in of a new era of democracy and freedom in the world, in particular in the Eastern countries.
In addition, it is imperative, in our view, that this process of detente be extended to the solution of the economic and social problems in the world - in particular the plight of the poorer countries. The North must become more keenly aware of the dangers posed by the iniquities in the world economic situation, which in their way are just as dangerous as the arms race or the deterioration of the environment.
A world dominated by a new ethic of peace; a world in which everyone stands together and from which the noise of guns and the nuclear threat as well as all forms of violence, terrorism and discrimination will be banished; a world that will be freed once and for all from the consequences of colonialism and racism and will be characterized by understanding, dialogue and co-operation: that world is within the reach of peoples of good will and is in our view the most natural aspiration of all men.
Rwanda earnestly hopes for the flourishing of detente and the ushering in of a new era of peace and equity and social and economic progress. We express again here our determination to work unreservedly for those goals in our internal policies and in our relations with the States that cherish the noble ideals of the great family of the United Nations and the Movement of Non-Aligned Countries. Rwanda has deep faith in the United Nations, which represents the most appropriate international body for the maintenance of the movement towards peace in the world and for the peaceful settlement of disputes. More than any other organization, the United Nations is empowered to lead the oppressed peoples to freedom and self-determination.
More than ever before, the United Nations must promote more just international co-operation in every area in accordance with the sovereign equality of States. It has recorded an impressive range of successes, particularly in the area of the maintenance of peace, for which it won the 1988 Nobel Peace Prize, which reflects great honour on us all.
Rwanda supports the noble ideals of the United Nations and sincerely hopes that in order to ensure greater efficiency and success, the organization will always be scrupulous in working on the basis of realistic and realizable objectives. We extend our heartfelt gratitude to the United Nations bodies devoted to the economic and social development of the world. Special thanks goes to those who are working tirelessly for the well-being of the most vulnerable groups - children and mother. That is why continuing efforts must be made to provide the necessary resources.
The Republic of Rwanda expects the forty-fourth session of the General Assembly to make great strides forward, and appeals to all Member States to further strengthen their cohesiveness and solidarity so that we may progress towards the realization of the ideals of our Charter, which are based more clearly than ever before on the vital need to establish a new, better balanced and more just international economic order that is fair to the traditionally disadvantaged countries of the third world. We believe that that is the most realistic and safest way to guarantee for all mankind a future of peace, security and full development.
